      Case 4:19-cv-00300-MW-MJF Document 14 Filed 07/02/19 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


KELVIN JONES, et al.,

               Plaintiffs,

                             v.           Consolidated Case No. 4:19-cv-300-
                                          MW-MJF
RON DESANTIS, in his official
capacity as Governor, et al.,

               Defendants.


                   MOTION FOR ADMISSION PRO HAC VICE

      The undersigned counsel for Plaintiffs Bonnie Raysor and Diane Sherrill,

hereby moves for admission to appear pro hac vice in this action. I hereby certify

that I am a member in good standing of the District Court for the District of

Columbia. Attached is a Certificate of Good Standing from that court. My Attorney

Admission Tutorial confirmation number is FLND15586459752249, and I hereby

certify that I completed the CM/ECF tutorials. I also declare under penalty of perjury

that I am not, nor have I ever been, the subject of disciplinary or criminal

proceedings.




                                          1
     Case 4:19-cv-00300-MW-MJF Document 14 Filed 07/02/19 Page 2 of 2



Dated July 2, 2019                      Respectfully submitted,

                                        /s/ Mark P. Gaber
                                        Mark P. Gaber
                                        D.C. Bar No. 988077
                                        CAMPAIGN LEGAL CENTER
                                        1101 14th Street NW, Ste. 400
                                        Washington, DC 20005
                                        (202) 736-2200
                                        mgaber@campaignlegal.org

                                        Counsel for Plaintiffs Bonnie Raysor and
                                        Diane Sherrill




                                    2
